Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination teaches a connection structure of a shower system comprising a hose which is located in the containing cavity of a shower column body, wherein the hose has one end which communicates with a water inlet of the shower column body; the hose further has another end which passes in the movement channel of the installation part of the shower column body to communicate with the another end of the connecting pipe communicating with a water supply. Sierks et al discloses a connection structure of a shower system comprising a fixing member 14, a shower column body 141 having a containing cavity including a movement channel, the installation part 141 installed on the fixing member, the connecting pipe having one end passing in the movement channel to axially move within the movement channel (Fig. 5). Sierks et al do not disclose a hose as described above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/Primary Examiner, Art Unit 3754